  Case 1:19-cv-09405-NLH Document 5 Filed 01/04/21 Page 1 of 9 PageID: 67



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

JAWANZA WILLIAMS,                            No. 19-cv-9405 (NLH

           Petitioner,

     v.                                             OPINION

F.C.I. FAIRTON WARDEN,

           Respondent.


APPEARANCE:

Jawanza Williams
13871-089
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320

     Petitioner Pro se

Craig Carpenito, United States Attorney
Anne B. Taylor, Assistant United States Attorney
Office of the U.S. Attorney
District of New Jersey
401 Market Street, 4th Floor
P.O. Box 2098
Camden, NJ 08101

     Attorneys for Respondent

HILLMAN, District Judge

     Petitioner Jawanza Williams, a federal prisoner detained at

FCI Fairton, filed a petition for writ of habeas corpus under 28

U.S.C. § 2241 challenging a prison disciplinary hearing which

resulted in a loss of 40 days of good conduct credit.           ECF No.




                                    1
     Case 1:19-cv-09405-NLH Document 5 Filed 01/04/21 Page 2 of 9 PageID: 68



1.    Respondent United States opposes the petition.           ECF No. 3.

For the reasons stated herein, the petition will be denied.

I.     BACKGROUND

       On June 26, 2018, Petitioner was charged with prohibited

act 113 (possession of any narcotics, marijuana, drugs, alcohol,

intoxicants, or related paraphernalia not prescribed by medical

staff); prohibited act 203 (threatening another with bodily

harm); and prohibited act 307 (refusing to obey an order).               ECF

No. 3-4 at 2.       According to Incident Report 3139584:

       On June 26, 2018 at approximately 7:15pm while working
       in Compound#1 I stopped Inmate Williams #13871-089 for
       a random pat search.    During the random pat search I
       recovered an orange piece of paper in inmate Williams ID
       holder with his ID and laundry cards. I asked Williams
       what was in his ID holder and he stated “You put that in
       there.” I escorted Williams to the Lieutenants office
       where I gave inmate Williams a direct order to remove
       his zip up sweatshirt and place that on the table,
       Williams stated in an aggressive manner “No it’s fucking
       cold.” I then gave Williams a second direct order to
       remove his sweatshirt and he stated “Fuck you it’s cold.”
       I then placed inmate Williams in the Lieutenants holding
       cell. While Williams was in the holding cell he stated
       to me “You’re a soft ass n****, if we were outside id
       fuck you up” Health Services RN Fisher identified the
       orange piece of paper to be suboxone.      I immediately
       notified the Ops Lieutenant.

Id.    Petitioner responded “no comment” to the committee.            Id.

He received a copy of the incident report on June 27, 2018, and

the committee referred the incident to a Disciplinary Hearing

Officer (“DHO”) on July 2, 2018.           Id.   The report indicates

Petitioner “displayed a fair attitude during the investigative


                                       2
     Case 1:19-cv-09405-NLH Document 5 Filed 01/04/21 Page 3 of 9 PageID: 69



process.     Inmate Williams stated ‘He never told me to take off

my jacket.’”      Id. at 3.

       On July 2, 2018, Petitioner received notice of his rights

before the DHO.       Id. at 5.    He was informed the hearing would be

held on the next available docket, and he declined to have a

staff representative or witnesses appear on his behalf.                 Id. at

7.    The hearing took place on July 12, 2018.          Id. at 9.       In

addition to the incident report, the DHO considered a memorandum

written by Nurse Fisher regarding the identification of the

paper-like substance as suboxone.          Id.    Nurse Fisher stated

“[o]n June 26th, 2018 at approximately 2000, I was presented with

a small piece of medication strip for identification.               I

identified the strip as Suboxone by the white N, pale orange

color, and consistency of the strip.”            Id. at 12.   Petitioner

elected to remain silent and only responded “no comment.”                 Id.

at 9.

       The DHO concluded that “[b]ased upon the eyewitness account

of the reporting officer, the supporting staff memorandum, and

the adverse inference drawn from your silence, the DHO finds

that the greater weight of the evidence indicates you did commit

the prohibited act of Possession of any Narcotics, Marijuana,

Drugs, Alcohol, Intoxicants, or Related Paraphernalia Not

Prescribed by Medical Staff, Code 113.”            Id. at 10.     The DHO

dismissed the other two charges as duplicative.             Id.    He

                                       3
  Case 1:19-cv-09405-NLH Document 5 Filed 01/04/21 Page 4 of 9 PageID: 70



sanctioned Petitioner with 90 days loss of visitation, 30 days

of disciplinary segregation, and 40 days loss of good conduct

time.   Id.

II.   ANALYSIS

      Petitioner asserts his disciplinary charge should be

reversed as it fails to meet the “some evidence” requirement of

due process.     Respondent asserts Petitioner failed to exhaust

his administrative remedies and is otherwise not entitled to

relief.

      “Although there is no statutory exhaustion requirement

attached to § 2241, we have consistently applied an exhaustion

requirement to claims brought under § 2241.”         Callwood v. Enos,

230 F.3d 627, 634 (3d Cir. 2000).       “We require exhaustion for

three reasons: (1) allowing the appropriate agency to develop a

factual record and apply its expertise facilitates judicial

review; (2) permitting agencies to grant the relief requested

conserves judicial resources; and (3) providing agencies the

opportunity to correct their own errors fosters administrative

autonomy.”    Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 761-

62 (3d Cir. 1996).    Failure to exhaust these remedies “generally

bars review of a federal habeas corpus petition absent a showing

of cause and prejudice . . . .”       Id. at 761.

      The BOP’s administrative remedy system has three tiers

allowing “an inmate to seek formal review of an issue relating

                                    4
  Case 1:19-cv-09405-NLH Document 5 Filed 01/04/21 Page 5 of 9 PageID: 71



to any aspect of his/her own confinement.” 28 C.F.R. §

542.10(a).   An appeal of a DHO decision “shall be submitted

initially to the Regional Director for the region where the

inmate is currently located.”      28 C.F.R. § 542.14(d)(2).       This

appeal is filed on a BP-10 form.        “An inmate who is not

satisfied with the Regional Director’s response may submit an

Appeal on the appropriate form (BP–11) to the General Counsel

within 30 calendar days of the date the Regional Director signed

the response.”   28 U.S.C. § 542.15(a).       “Appeal to the General

Counsel is the final administrative appeal.”         Id.

     BOP Paralegal Specialist Ondreya Barksdale filed a

declaration stating that she searched the BOP’s computerized

index for records of Petitioner’s administrative appeals.

Declaration of Paralegal Specialist Ondreya Barksdale

(“Barksdale Dec.”), ECF No. 3-1 ¶ 6.        According to the BOP’s

records, Petitioner’s DHO appeal was rejected as untimely on

November 23, 2018.    ECF No. 3-2 at 9 (“Your appeal was due by 9-

5-18. It was received on 11-21-18.”).        His appeal to the Central

Office on December 17, 2018 was also rejected as untimely.

Barksdale Dec. ¶ 7.    On February 4, 2019, the Central Office

sent a notice to Petitioner: “if staff provide a memo stating

the late filing was not your fault, then re-submit to the level

of the original rejection.”      ECF No. 3-2 at 9.     Petitioner

submitted this petition on April 5, 2019.        ECF No. 1 at 9.

                                    5
    Case 1:19-cv-09405-NLH Document 5 Filed 01/04/21 Page 6 of 9 PageID: 72



      Petitioner did not file timely appeals of his disciplinary

charges.    His “failure to satisfy the procedural rules of the

Bureau’s administrative process constitutes a procedural

default.”     Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 760

(3d Cir. 1996).      Petitioner’s response appears to be missing a

page, ECF No. 4, so it is not clear whether Petitioner responded

to the exhaustion argument.        The Court declines to decide

whether Petitioner exhausted his administrative remedies because

his petition fails on its merits.         See Ridley v. Smith, 179 F.

App’x 109, 111 (3d Cir. 2006) (noting court has discretion to

excuse default and reach merits)

      Good conduct credit may only be taken from an inmate if due

process protections are observed.         “Federal prisoners serving a

term of imprisonment of more than one year have a statutory

right to receive credit toward their sentence for good conduct.

When such a statutorily created right exists, a prisoner has a

constitutionally protected liberty interest in good time

credit.”    Denny v. Schultz, 708 F.3d 140, 143-44 (3d Cir. 2013)

(internal citations and quotation marks omitted).            In assessing

whether disciplinary proceedings complied with the Due Process

Clause, the Court considers the factors enumerated by the

Supreme Court in Wolff v. McDonnell, 418 U.S. 539 (1974). 1


1 Under Wolff, inmates must receive “(1) advance written notice
of the disciplinary charges; (2) an opportunity, when consistent
                                      6
  Case 1:19-cv-09405-NLH Document 5 Filed 01/04/21 Page 7 of 9 PageID: 73



Moreover, the “revocation of good time does not comport with

‘the minimum requirements of procedural due process,’ unless the

findings of the prison disciplinary board are supported by some

evidence in the record.”     Superintendent, Mass. Corr. Inst.,

Walpole v. Hill, 472 U.S. 445, 454 (1985) (quoting Wolff, 418

U.S. at 558).

     Petitioner claims the “some evidence” requirement of due

process was not met in this case.       He argues Nurse Fisher’s

identification of the paper-like substance as suboxone by

“merely looking at it and then validating it from eye-sight

alone” is insufficient to positively identify the paper as

contraband.   ECF No. 1-1 at 3.     He asserts the prison was

required to test the strip before convicting him of possession

“because the only way any alleged substance can be confirmed to

be a drug it must be tested.”      Id. at 3-4 (emphasis in

original).

     In reviewing a disciplinary proceeding, the Court’s

function is not to decide whether it would have reached the same

decision, but to consider “whether there is any evidence in the



with institutional safety and correctional goals, to call
witnesses and present documentary evidence in his defense; and
(3) a written statement by the factfinder of the evidence relied
on and the reasons for the disciplinary action.” Hill, 472 U.S.
at 454 (citing Wolff, 418 U.S. at 563-67). Petitioner does not
argue in his petition that any of these requirements were not
met, and the Court’s review of the record indicates that the
Wolff requirements were satisfied.
                                    7
  Case 1:19-cv-09405-NLH Document 5 Filed 01/04/21 Page 8 of 9 PageID: 74



record that could support the conclusion reached by the

disciplinary board.”     Hill, 472 U.S. 445, 455–56 (1985).        See

also Denny, 708 F.3d at 145 (“[A] reviewing court need only find

that the DHO’s decision had ‘some basis in fact’ in order to

affirm the decision as comporting with the Due Process

Clause.”).   This review is minimal, and “[a] challenge to the

weight accorded evidence is not relevant to the question of

whether the decision was supported by ‘some evidence’ because

the standard does not require ‘weighing of the evidence.’”

McCarthy v. Warden Lewisburg USP, 631 F. App’x 84, 86–87 (3d

Cir. 2015) (quoting Hill, 472 U.S. at 455). “Once the reviewing

court determines that there is some evidence in the record to

support the finding of the hearing officer, an inmate’s

challenge to the weighing of the evidence must be rejected.”

Cardona v. Lewisburg, 551 F. App’x 633, 637 (3d Cir. 2014).

     The DHO indicated he relied on Officer McCray’s eyewitness

account of finding the strip in Petitioner’s possession, Nurse

Fisher’s identification of the strip, and Petitioner’s silence

at the hearing.    ECF No. 3-4 at 10.     Nurse Fisher based the

identification as the strip as Suboxone due to “the white N,

pale orange color, and consistency of the strip.”          Id. at 12.

Here, a medical professional identified a controlled substance

based on its unique characteristics.        This is enough to satisfy



                                    8
  Case 1:19-cv-09405-NLH Document 5 Filed 01/04/21 Page 9 of 9 PageID: 75



the “some evidence” standard.      Accordingly, the petition will be

denied.

III. CONCLUSION

     The petition for writ of habeas corpus will be denied.            An

appropriate order follows.



Dated: _January 4, 2021                 __s/ Noel L. Hillman _____
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    9
